Citation Nr: 9929982	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for allergies.




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1998 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant has alleged that his chronic allergies had 
their onset during his period of active duty.  In their 
August 1998 rating decision, the RO concluded that the 
"condition identified as allergies is considered to be a 
congenital or developmental defect which is unrelated to 
military service and not subject to service connection."  
This reasoning was reiterated in the Statement of the Case 
issued in November 1998, in response to the appellant's 
November 1998 Notice of Disagreement.

Pursuant to 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.

Review of the adjudicatory actions undertaken by the RO fails 
to reveal that the above regulation was considered in the 
evaluation of the appellant's claim.  Neither the notice of 
the October 1998 decision to the appellant or the Statement 
of the Case provide citation to and discussion of this 
provision.  The Board further notes that while a diagnosis of 
"allergy" was noted on VA examination in August 1998, this 
diagnosis alone, without any additional comment regarding 
onset of the condition and whether it increased in severity 
during service, if it originally preexisted service, as well 
as any discussion regarding the nature of the condition 
provides little, if any probative information with respect to 
the appellant's claim.  In this regard, the Board notes that 
on VA outpatient treatment at the Allergy Clinic in April 
1998, a diagnosis of allergic rhinitis/conjunctivitis was 
noted.  The Board further notes that during service the 
appellant underwent evaluation at an allergy clinic which 
yielded a diagnosis of seasonal allergies.

In view of the above and the absence of any indication that 
38 C.F.R. § 3.380 as well as the above facts were considered 
in the adjudication of the appellant's claim, additional 
development is deemed to be necessary in this case.  
Accordingly, this case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The appellant should be requested to 
provide the names and addresses of all 
treatment providers for his allergies 
from 1998 to the present time.  After 
receipt of the appropriate releases, 
the RO should make arrangements in 
order to obtain the records from all 
the sources reported by the appellant.  
If private treatment is reported and 
those records are not obtained, the 
appellant should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  All efforts to 
obtain any identified records should 
be documented within the claims 
folder.  All records obtained pursuant 
to this request should be associated 
with the claims folder.  
3. The appellant should be scheduled for 
VA examination by the appropriate 
specialist in an effort to clarify the 
presence of an allergic disorder and 
in to ascertain the relationship of 
any such disorder to the appellant's 
period of active duty.  The examiner 
is requested to review the claims 
folder prior to the examination and to 
indicate that such review has been 
conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  All tests and 
studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report 
of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of 
relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  

4. The examiner should be requested to 
comment on the nature of any allergies 
identified, i.e. chronic allergic 
rhinitis, or seasonal allergies, and 
to indicate a date of onset of any 
such disorder found.  If the date of 
onset is discovered to preexist 
service, comment should be requested 
as to whether the condition increased 
in severity during service beyond it's 
natural progress or as due to the 
inherent nature of the disease.

5. The RO should readjudicate the 
appellant's claim for service 
connection for allergies taking 38 
C.F.R. § 3.380 and any additional 
evidence/argument submitted in support 
of the claim into consideration.  

6. The RO must then review the claims 
folder and ensure that the development 
has been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be 
implemented.

In the event the determination remains adverse to the 
appellant, both he and his representative should be furnished 
a Supplemental Statement of the Case, containing any new 
evidence and citing applicable regulatory criteria, and be 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


